DETAILED ACTION
Claims 1, 2, and 4 are pending. Claim 1 is amended. Claim 3 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 7, 2022.  As directed by the amendment: claim 1 has been amended and claim 3 has been cancelled.  Thus, claims 1, 2, and 4 are presently pending in this application.
Applicant’s amendment to the abstract has overcome the objection to the abstract.
Applicant’s amendment to the specification has not overcome the specification objection.  
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections, however, some remain.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive.
The content of the amendment to the specification would overcome the specification objections, however, the amendments to the specification have not been entered because they do not ambiguously identify the location of the paragraphs to be amended.  That is, there is no reference to a location in the application of where the amendment is to take place.  There are no paragraph numbers in the application.  MPEP 714 requires amendments to the application, not the publication. (see MPEP 714).
Applicant’s amendment of “strength” to “tenacity” has not obviated the 35 USC §112(b) rejection.  As explained below, the examiner has continued to interpret this as referring to the “load”.
Applicant argues that Park and Chung are silent as to a dip cord’s twist coefficient.  The examiner respectfully disagrees.  While Park does not state the term “twist coefficient” Park includes recitations regarding the TPM and nominal denier.  As explained below, the range of TPM and nominal denier encompass the range claimed and thus form a prima facie case of obviousness.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 recites that the twist coefficient is a number of twists multiplied by a square root of the nominal denier. 
This is not found in the specification.  The specification describes two different equations.  “the twist coefficient is represented by the square root of the number of twists (Twist/meter) * Nominal Denier is 9,000 to 18,000” (p. 4, ll. 14-15, p. 15, ll. 6-7).  This language is inconclusive as to what the equation is as it could be (18000 is utilized for ease of viewing):
                
                    18000
                    =
                    √
                    (
                    T
                    P
                    M
                    *
                    D
                    e
                    n
                    i
                    e
                    r
                    )
                
            
Or it could be a second equation:
                
                    18000
                    =
                    √
                    (
                    T
                    P
                    M
                    )
                    *
                    D
                    e
                    n
                    i
                    e
                    r
                
            
Either way, this language does not match what is claimed.  
Another area recites that “the twist coefficient indicated as the square root of [(twist/meter) * nominal Denier]” (p. 11, ll. 1-2).  In this sense the equation would look like:
                
                    18000
                    =
                    √
                    (
                    T
                    P
                    M
                    *
                    D
                    e
                    n
                    i
                    e
                    r
                    )
                
            
Because this equation seems to be the preferred equation as it shows up again and it is clear, this is the equation the examiner believes to be the equation for twist coefficient.  However, even once we figure out what the equation is, it does not appear to line up with the charts.   
For example, table 2, example 1, lists a denier of 1000 and TPM of 270.  The twist coefficient is 12075.  However, the square root of 1000*270 is 519.6.  Not 12075.  Even if the TPM is multiplied by two as there are two plies, the resultant numeral is only 734, not 12075.  Furthermore, if the examiner utilizes the first equation, which appears to be incorrect, the result is the 16431.  And if the TPM is multiple by two it is 23237, neither of which are 12075.  It is unclear which equation the applicant is utilizing as the numbers do not appear to add up.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a tenacity of 2.5 to 3.0 at 5% elongation”.  This phrase does not appear to make sense.  A tenacity is generally referred to as a measure of fiber strength or the ultimate breaking force of a cord.  This is a physical property of the cord.  The tenacity (that is, the breaking strength) of the material would always be the same whether it was stretched, so it is not clear what the claim is reciting.  The examiner believes that the claim refers to the Load At Specific Elongation (LASE) which is a term utilized in the art, unlike the limitation in claim 1.  This refers to the specific load required to stretch the component by 5 %.  This is in contrast to the presently claimed limitation that refers to a specific property that does not change during elongation.  For examination purposes the examiner has interpreted this to mean “a load of 2.5 to 3.0 g/d at 5% elongation”.  Furthermore, per the amendment there are now no units associated with the tenacity.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4, are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130302610) in view of Chung et al. (US 20110024016).
Regarding claim 1, Park describes a radial tire (see Fig. 1) comprising: a pair of parallel bead cores (bead bundles see Fig. 1); at least one radial carcass ply which is wound around the bead core (see Fig. 1); at least one inclined belt layer laminated on an outer circumference of the at least one carcass ply (see Fig. 1); and 
at least one cap ply layer laminated on an outer circumference of the inclined belt layer in a tire circumferential direction (see Fig. 1),
wherein the cap ply includes a dip cord manufactured using a yarn containing 90 mol% or more of polyethylene terephthalate (abstract, 90 mol % or more of PET, para. 0016, dip cord), and
the dip cord having a breaking strength of 6.5 to 7.5 g/d (7.2 to 8.5 g/d, para. 0013), and a shape stability index of 5.8 to 6.5 (5.0 to 7.0, para. 0013);
wherein the dip cord is generated by twisting 400 to 2200d yarns containing 90 mol% or more of polyethylene terephthalate by 1 or more plies (describes S twisting 1 to 3 plies for a total of 4000 to 8000 denier, if 3 is chosen the range of denier is from 1333, 4000d/3 plies to 2666, 8000d/3 plies, denier per ply); and
wherein the dip cord's twist coefficient, which is a number of twists multiplied by a square root of nominal denier, is 9,000 to 18,000 (para. 0050 describes that the cord has a total fineness of 4000 to 8000 denier, nominal denier, and that the TPM of the plies together is 100 to 400 TPM, this therefore discloses a range of between 6324 and 35777 where TC= TPM* D0.5) (100*40000.5)=6324 and (400*80000.5)=35777). 
Although the specific ranges claimed for the denier of yarn are not found in Park (the denier overlaps the range of 400 to 2200d but does not specifically recite one of these number), in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05).
Although the specific ranges claimed are not found in Park (the twist coefficient overlaps 9000-18000 but does not specifically recite one of these number), in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05).
Although the specific ranges of breaking strength are not found in Park (for example, the strength range of 7.2 to 8.5 g/d does not specifically state that 7.2 is selected), in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05).
Park does not explicitly describe wherein the dip cord has a shrinkage rates of 3.0% to 4.0% and tenacity of 2.5 to 3.0 g/d at 5% elongation.
In related art for tires, Chung describes wherein the dip cord has a shrinkage rates of 3.0% to 4.0% (shrinkage rate 2.0 to 5.0 %, para. 0073), and also discloses a tenacity of 2.5 to 3.0 g/d at 5% elongation (teaches load at elongation of 5% from 2.43 to 3.36, table 10).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the properties, to have a shrinkage rage of 2.0 to 5.0% as taught in Chung as well as the LASE at 5% of between 2.43 to 3.36 g/d in order to provide a tire with reduced tire deformation and sufficient dimensional stability during high speed driving of the car (para. 0019, 0043, 0074, Chung).
Furthermore, although the ranges of Chung do not explicitly teach the exact range as claimed, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and even exists when the numerals are merely mathematically close so that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality (see table 10, example 18 at 3.05, Chung) (see MPEP 2144.05(I)).

    PNG
    media_image1.png
    586
    776
    media_image1.png
    Greyscale

Regarding claim 2, the tire of Park as modified describes wherein the dip code has an intermediate elongation of 2.1 to 4.0% at 2.25 g/d (para. 0053, 3.0 to 5.5% at 2.25 g/d) and an elongation at break of 8.0 to 16.0% (15 to 17%, para. 0053).
For the same reasons as stated above with respect to claim 1, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 4, the tire of Park as modified includes wherein the cap ply layer is reinforced with one or two layers (reinforced with tread, see Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732